Citation Nr: 1512036	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-03 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the Department of Veterans Affairs Medical Center (VAMC) in Sioux Falls, South Dakota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a clothing allowance on the basis that the custom orthotic inserts prescribed for his bilateral pes cavus cause his shoes to wear faster than they otherwise would.

Relevant to the Veteran's claim, a clothing allowance is available if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses a qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810(a)(1)(ii).

This requires a determination by a Prosthetic Representative, or designated physician that: (1) Use of the device is medically prescribed; and (2) Such device qualifies as a prosthetic or orthopedic appliance; (3) The device tends to wear out, tear, or cause irreparable damage to the veteran's clothing; and (4) The veteran actually uses the device with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.  See VHA Handbook 1173.15 sec. 3(b)-(c).

In this case, determinations have been made that the Veteran's orthotics do not warrant a clothing allowance.  However, the factors noted above, specifically the third and fourth, have not been adequately addressed.  Furthermore, the determinations were based, at least in part on VA podiatric consultation records from June 2007 which do not appear in the Veteran's claims file.  Any such VA treatment records should be obtained and associated with the Veteran's file and a new determination should be issued specifically addressing the requisite factors.  See 38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements or other evidence documenting the excessive wear and tear due to the use of his orthotic inserts.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain the Veteran's VA podiatric records from June 2007 and associate them with his claims file.

3.  Return the Veteran's file to an appropriate Prosthetic Representative, or designated physician for a determination as to whether the Veteran's orthotic inserts meet the criteria for a clothing allowance in accordance with VHA directives.

Specifically, the designee should address whether:

a. Use of the Veteran's orthotic inserts is medically prescribed; 
b. The orthotic inserts tend to wear out, tear, or cause irreparable damage to the veteran's clothing (to include shoes); and 
c. The veteran actually uses the orthotic inserts with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.

If it cannot be determined from the veteran's records that all preceding conditions have been met, an examination and/or evaluation should be scheduled.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

